DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.   

Notice of Preliminary Amendment
2. 	The Examiner acknowledges the amended claims filed on 09/19/2022. Claim 1 has been cancelled. Claims 2-4 have been added. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/06/2022 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,455,798. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming the same features. 
 	Note the following similarities between the patent claims and the application claims. 
Instant Application No. 17/889,037
US Patent 11,455,798
Claim 2

An information acquisition system comprising: 

an imager that captures an image of a search target and outputs image data; 

a position sensor that acquires position information of an imaging position; 

a memory that stores the image data and the position information; 

a display that displays images and text and detects a touch operation as an instruction operation by a user; 

an information retrieval server that performs information retrieval based on the image data from the imager and the position information from the position sensor 




and is configured 
(1) to compare an amount of features by image recognition between the captured image data of the search target and stored image data in a database and 
(2) to determine whether the captured image data corresponds to the search target based on a result of the comparison; and 



a computer having a first mode and a second mode, one of which is selected in response to the touch operation by the user, 

wherein in the first mode, 

(a) a target image (i) is displayed on the display based on image data of a target captured via the imager and recognized by the user and (ii) is held on the display in response to a predetermined user action so as to be continuously displayed even if a position and/or a posture of the display is changed after completion of the predetermined user action, 

(b) in response to a touch operation by the user, target data of a search target is transmitted to the information retrieval server, the target data including data of the target image and position information, the position information being acquired via the position sensor and corresponding to the target image, and 

(c) first search result information is displayed so that both the held target image and searched image data are displayed on the display together, the first search result information including the searched image data and text data as a primary search result received from the information retrieval server based on the target image and the position information, and 










in the second mode, 

(d) a plurality of images stored in the memory are displayed on the display, 

(e) in response to a touch operation by the user to select a target image among the plurality of displayed images, information retrieval is performed based on the selected target image and position information corresponding to the selected target image, and 

(f) first search result information is displayed on the display together with the selected target image, the first search result information including searched image data and text data as a primary search result from the information retrieval server.


Claim 1

An information acquisition system comprising: 

an imager that captures an image of a search target and outputs image data; 

a position sensor that acquires position information of an imaging position; 

a memory that stores the image data and the position information; 

a display that displays images and text and detects a touch operation as an instruction operation by a user; 

an information retrieval server that performs information retrieval based on the image data from the imager and the position information from the position sensor; and…

Claim 2
The information acquisition system according to claim 1, wherein the information retrieval server is configured 
(1) to compare amount of features by image recognition between the captured image data of the search target and stored image data in a database and 
(2) to determine whether the captured image data corresponds to the search target based on the comparison result.
 

Cont. of claim 1 at line 13
…a computer having a first mode and a second mode, one of which is selected in response to the touch operation by the user, 

wherein in the first mode, 

(a) a target image (i) is displayed on the display based on image data of a target captured via the imager and recognized by the user and (ii) is held on the display in response to a predetermined user action so as to be continuously displayed even if a position and/or a posture of the display is changed after completion of the predetermined user action, 

(b) in response to a touch operation by the user, target data of a search target is transmitted to the information retrieval server, the target data including data of the target image and position information, the position information being acquired via the position sensor and corresponding to the target image, 

(c) first search result information is displayed so that both the held target image and searched image data are displayed on the display together, the first search result information including the searched image data and text data as a primary search result received from the information retrieval server based on the target image and the position information, and 

(d) second search result information transmitted from the information retrieval server is displayed on the display based on a further search based on signals transmitted to the server, the further search being executed in response to a touch operation by the user in a state in which the searched image data is displayed on the display together with the held target image, 

and in the second mode, 

(e) a plurality of images stored in the memory are displayed on the display, 

(f) in response to a touch operation by the user to select a target image among the plurality of displayed images, information retrieval is performed based on the selected target image and position information corresponding to the selected target image, 

(g) first search result information is displayed on the display together with the selected target image, the first search result information including searched image data and text data as a primary search result from the information retrieval server, and 

(h) second search result information transmitted from the information retrieval server is displayed on the display based on a further search, the further search being executed in response to a touch operation by the user in a state in which the first search result information is displayed on the display together with the selected target image.

Claim 3

The information acquisition system according to claim 2, wherein, in the first mode, 

second search result information transmitted from the information retrieval server is displayed on the display based on a further search based on signals transmitted to the server, the further search being executed in response to a touch operation by the user in a state in which the searched image data is displayed on the display together with the held target image, and 



in the second mode, 

second search result information 
transmitted from the information retrieval server is displayed on the display based on a further search, the further search being executed in response to a touch operation by the user in a state in which the first search result information is displayed on the display together with the selected target image.


Part of claim 1, lines 16 and 37-44


wherein in the first mode… 

…(d) second search result information transmitted from the information retrieval server is displayed on the display based on a further search based on signals transmitted to the server, the further search being executed in response to a touch operation by the user in a state in which the searched image data is displayed on the display together with the held target image…

Part of claim 1, lines 45 and 58-64
in the second mode…

(h) second search result information transmitted from the information retrieval server is displayed on the display based on a further search, the further search being executed in response to a touch operation by the user in a state in which the first search result information is displayed on the display together with the selected target image.
 

Claim 4

An imaging device comprising: 

an imager; 

a position sensor; 

a memory; 

a transmitter; 

a display; and 

a controller configured to control the imager, the memory, the transmitter, and the display and having a first mode and a second mode, one of which is selected in response to a touch operation by the user, wherein 

in the first mode, 
(a) a subject image (i) is displayed on the display based on image data of a subject captured via the imager and recognized by the user and (ii) is held on the display in response to a predetermined user action so as to be continuously displayed even if a position and/or a posture of the display is changed after completion of the predetermined user action, 

(b) in response to a touch operation by the user, subject data of a search target is transmitted to an information retrieval server via the transmitter, the subject data including data of the subject image and position information, the position information being acquired via the position sensor and corresponding to the subject image, and 

(c) first search result information is displayed so that both the held subject image and searched image data are displayed on the display together, the first search result information including the searched image data and text data as a primary search result from the information retrieval server based on the data of the subject image and the position information and on an image recognition comparison result between captured image data of the search target and a stored image, and 












in the second mode, 

(d) a plurality of subject images stored in the memory are displayed on the display, 

(e) in response to a touch operation by the user to select a subject image among the plurality of displayed subject images, subject data of a search target is transmitted to the information retrieval server via the transmitter, the subject data including data of the selected subject image and position information corresponding to the selected subject image, and 

(f) first search result information is displayed on the display together with the selected subject image, the first search result information including searched image data and text data as a primary search result from the information retrieval server based on the data of the selected subject image and the position information and on an image recognition comparison result between captured image data of the search target and a stored image.
Claim 3

An imaging device comprising: 

an imager; 

a position sensor; 

a memory; 

a transmitter; 

a display; and 

a controller configured to control the imager, the memory, the transmitter, and the display and having a first mode and a second mode, one of which is selected in response to a touch operation by the user, wherein 

in the first mode, 
(a) a subject image (i) is displayed on the display based on image data of a subject captured via the imager and recognized by the user and (ii) is held on the display in response to a predetermined user action so as to be continuously displayed even if a position and/or a posture of the display is changed after completion of the predetermined user action, 

(b) in response to a touch operation by the user, subject data of a search target is transmitted to an information retrieval server via the transmitter, the subject data including data of the subject image and position information, the position information being acquired via the position sensor and corresponding to the subject image, 

(c) first search result information is displayed so that both the held target image and searched image data are displayed on the display together, the first search result information including the searched image data and text data as a primary search result from the information retrieval server based on the data of the subject image and the position information, and (d) second search result information transmitted from the information retrieval server via the transmitter is displayed on the display based on a further search based on signals transmitted between the transmitter and the server, the further search being executed in response to a touch operation by the user in a state in which the searched image data is displayed on the display together with the held subject image.

Claim 4

The imaging device according to claim 3, wherein 

in the second mode, 

(e) a plurality of subject images stored in the memory are displayed on the display, 

(f) in response to a touch operation by the user to select a subject image among the plurality of displayed subject images, subject data of a search target is transmitted to the information retrieval server via the transmitter, the subject data including data of the selected subject image and position information corresponding to the selected subject image, 

(g) first search result information is displayed on the display together with the selected subject image, the first search result information including searched image data and text data as a primary search result from the information retrieval server based on the data of the selected subject image and the position information, and (h) second search result information transmitted from the information retrieval server via the transmitter is displayed on the display based on a further search based on signals transmitted between the transmitter and the server, the further search being executed in response to a touch operation by the user in a state in which the first search result information is displayed on the display together with the selected subject image.



6. 	Claims 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 of Co-pending Application No. 17,882,052. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 	Note the following similarities between the co-pending application claims and the instant application claims. 
Instant Application No. 17/889,037
Co-pending Application No. 17/882,052
Claim 2

An information acquisition system comprising: 

an imager that captures an image of a search target and outputs image data; 

a position sensor that acquires position information of an imaging position; 

a memory that stores the image data and the position information; 

a display that displays images and text and detects a touch operation as an instruction operation by a user; 

an information retrieval server that performs information retrieval based on the image data from the imager and the position information from the position sensor 




and is configured 
(1) to compare an amount of features by image recognition between the captured image data of the search target and stored image data in a database and 
(2) to determine whether the captured image data corresponds to the search target based on a result of the comparison; and 


a computer having a first mode and a second mode, one of which is selected in response to the touch operation by the user, 

wherein in the first mode, 

(a) a target image (i) is displayed on the display based on image data of a target captured via the imager and recognized by the user and (ii) is held on the display in response to a predetermined user action so as to be continuously displayed even if a position and/or a posture of the display is changed after completion of the predetermined user action, 

(b) in response to a touch operation by the user, target data of a search target is transmitted to the information retrieval server, the target data including data of the target image and position information, the position information being acquired via the position sensor and corresponding to the target image, and 

(c) first search result information is displayed so that both the held target image and searched image data are displayed on the display together, the first search result information including the searched image data and text data as a primary search result received from the information retrieval server based on the target image and the position information, and 










in the second mode, 

(d) a plurality of images stored in the memory are displayed on the display, 

(e) in response to a touch operation by the user to select a target image among the plurality of displayed images, information retrieval is performed based on the selected target image and position information corresponding to the selected target image, and 

(f) first search result information is displayed on the display together with the selected target image, the first search result information including searched image data and text data as a primary search result from the information retrieval server.


Claim 11

An information acquisition system comprising: 

an imager that captures an image of a search target and outputs image data; 

a position sensor that acquires position information of an imaging position; 

a memory that stores the image data and the position information; 

a display that displays images and text, and detects a touch operation as an instruction operation by a user; 

an information retrieval server that performs information retrieval based on the image data from the imager and the position information from the position sensor; and…

Claim 12
The information acquisition system according to claim 11, wherein the information retrieval server is configured 
(1) to compare amount of features by image recognition between the captured image data of the search target and stored image data in a database and 
(2) to determine whether the captured image data corresponds to the search target based on the comparison result.

Cont. of claim 11 at line 8
…a computer having a first mode and a second mode, one of which is selected in response to the touch operation by the user, 

wherein in the first mode, 

(a) a target image is displayed on the display based on image data of a target captured via the imager and recognized by the user, 






(b) in response to a touch operation by the user, target data of a search target is transmitted to the information retrieval server, the target data including data of the target image and position information, the position information being acquired via the position sensor and corresponding to the target image, 

(c) first search result information is displayed so that both the target image and searched image data are displayed on the display together, the first search result information including the searched image data and text data as a primary search result received from the information retrieval server based on the target image and the position information, and 
(d) second search result information transmitted from the information retrieval server is displayed on the display based on a further search based on signals transmitted to the information retrieval server, the further search being executed in response to a touch operation by the user in a state in which the searched image data is displayed on the display together with the target image, and 

in the second mode, 

(e) a plurality of images stored in the memory are displayed on the display, 

(f) in response to a touch operation by the user to select a target image among the plurality of displayed images, information retrieval is performed based on the selected target image and position information corresponding to the selected target image, 

(g) third search result information is displayed on the display together with the selected target image, the third search result information including searched image data and text data as a primary search result from the information retrieval server, and 
(h) fourth search result information transmitted from the information retrieval server is displayed on the display based on a further search, the further search being executed in response to a touch operation by the user in a state in which the third search result information is displayed on the display together with the selected target image.

Claim 3

The information acquisition system according to claim 2, wherein, in the first mode, 

second search result information transmitted from the information retrieval server is displayed on the display based on a further search based on signals transmitted to the server, the further search being executed in response to a touch operation by the user in a state in which the searched image data is displayed on the display together with the held target image, and 



in the second mode, 

second search result information 
transmitted from the information retrieval server is displayed on the display based on a further search, the further search being executed in response to a touch operation by the user in a state in which the first search result information is displayed on the display together with the selected target image.


Part of claim 1, lines 11 and 22-26

wherein in the first mode, 


d) second search result information transmitted from the information retrieval server is displayed on the display based on a further search based on signals transmitted to the information retrieval server, the further search being executed in response to a touch operation by the user in a state in which the searched image data is displayed on the display together with the target image,

Part of claim 1, lines 27 and 35-38
in the second mode

(h) fourth search result information transmitted from the information retrieval server is displayed on the display based on a further search, the further search being executed in response to a touch operation by the user in a state in which the third search result information is displayed on the display together with the selected target image.

Claim 4

An imaging device comprising: 

an imager; 

a position sensor; 

a memory; 

a transmitter; 

a display; and 

a controller configured to control the imager, the memory, the transmitter, and the display and having a first mode and a second mode, one of which is selected in response to a touch operation by the user, wherein 

in the first mode, 
(a) a subject image (i) is displayed on the display based on image data of a subject captured via the imager and recognized by the user and (ii) is held on the display in response to a predetermined user action so as to be continuously displayed even if a position and/or a posture of the display is changed after completion of the predetermined user action, 

(b) in response to a touch operation by the user, subject data of a search target is transmitted to an information retrieval server via the transmitter, the subject data including data of the subject image and position information, the position information being acquired via the position sensor and corresponding to the subject image, and 

(c) first search result information is displayed so that both the held subject image and searched image data are displayed on the display together, the first search result information including the searched image data and text data as a primary search result from the information retrieval server based on the data of the subject image and the position information and on an image recognition comparison result between captured image data of the search target and a stored image, and 














in the second mode, 

(d) a plurality of subject images stored in the memory are displayed on the display, 

(e) in response to a touch operation by the user to select a subject image among the plurality of displayed subject images, subject data of a search target is transmitted to the information retrieval server via the transmitter, the subject data including data of the selected subject image and position information corresponding to the selected subject image, and 

(f) first search result information is displayed on the display together with the selected subject image, the first search result information including searched image data and text data as a primary search result from the information retrieval server based on the data of the selected subject image and the position information and on an image recognition comparison result between captured image data of the search target and a stored image.
Claim 13

An imaging device comprising: 

an imager; 

a position sensor; 

a memory; 

a transmitter; 

a display; and 

a controller configured to control the imager, the memory, the transmitter, and the display and having a first mode and a second mode, one of which is selected in response to a touch operation by a user, wherein 

in the first mode, 
(a) a subject image is displayed on the display based on image data of a subject captured via the imager and recognized by the user, 






(b) in response to a touch operation by the user, subject data of a search target is transmitted to an information retrieval server via the transmitter, the subject data including data of the subject image and position information, the position information being acquired via the position sensor and corresponding to the subject image, 

(c) first search result information is displayed so that both the target image and searched image data are displayed on the display together, the first search result information including the searched image data and text data as a primary search result from the information retrieval server based on the data of the subject image and the position information, and 
(d) second search result information transmitted from the information retrieval server via the transmitter is displayed on the display based on a further search based on signals transmitted between the transmitter and the information retrieval server, the further search being executed in response to a touch operation by the user in a state in which the searched image data is displayed on the display together with the held subject image.



Claim 14
The imaging device according to claim 13, wherein 

in the second mode, 

(e) a plurality of subject images stored in the memory are displayed on the display, 

(f) in response to a touch operation by the user to select a subject image among the plurality of displayed subject images, subject data of a search target is transmitted to the information retrieval server via the transmitter, the subject data including data of the selected subject image and position information corresponding to the selected subject image, 

(g) third search result information is displayed on the display together with the selected subject image, the third search result information including searched image data and text data as a primary search result from the information retrieval server based on the data of the selected subject image and the position information, and (h) fourth search result information transmitted from the information retrieval server via the transmitter is displayed on the display based on a further search based on signals transmitted between the transmitter and the information retrieval server, the further search being executed in response to a touch operation by the user in a state in which the third search result information is displayed on the display together with the selected subject image.







Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        12/14/2022